DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 August 2021.
Applicant's election with traverse of Group II, Claims 30-31, in the reply filed on 26 August 2021 is acknowledged. The traversal is on the grounds that the prior art cited (Kawasaki) in the restriction requirement of 02 July 2021 fails to teach the microstructure/physical properties of the steel sheet of Claim 14. Applicant’s arguments have been fully considered and are persuasive. The restriction of Claims 30-31 has been withdrawn, however, upon further consideration, a new grounds of restriction is made in view of Nozaki et al. (US 2014/0000765, Nozaki) for the reasons provided below in section pertaining to the rejection of Claim 14 over 35 USC 103 rejections. Because Claim 14 includes all of the limitations of the shared technical feature, the shared technical feature does not make a contribution over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 October 2019, 03 March 2020, 11 December 2020, and 08 June 2021 were considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. The examiner notes, however, a couple of examples to highlight reasons for which the disclosure is objected to:
Applicant’s use both seconds and sec to refer to time units. The applicants should use one.
Table 2-1 discloses a soaking time following annealing, but applicants define a soaking time for only the hot rolling step, and define the range of 20-300 min (Paragraph [0101]), whereas Table 2-1 recites 180-240 seconds for the same property. The applicants should clarify this discrepancy. To advance prosecution, the examiner is interpreting the “soaking time” of Table 2-1, as the holding time for annealing.
Appropriate correction is required.


Claim Status
Claims 14-31 are pending.
Claims 30-31 are withdrawn.
Claims 14-29 are rejected.
Claims 14, 16-17, 22-29 are objected to.

Claim Objections
Claim 14 and 16-29 are objected to because of the following informalities:
Claims 14 and 16-17 recite γUB, which applicants have not defined within the claim and is not a common term of the art. The examiner understands this to refer to plate-like retained γ adjacent to upper bainite (Paragraph [0073]).
Claim 14 recites area and volume ratios but present such properties as percentages. The examiner recommends (i) either changing the percentages to ratios or (ii) changing “area/volume ratio” to “percent area/volume”.
The expressions in Claim 14 present the “TS x U.El – 7000”, which presents the claim unclearly. The examiner recommends expressing the value as “[(TS x U.El) – 7000]”. Moreover, the expressions are not presented with units, though through dimensional analysis appear to be MPa·%2, for conventional units of the parameters understood commonly in the art.
Claims 16-17 recite total area ratios but present such properties as percentages. The examiner recommends (i) either changing the percentages to ratios or (ii) 
Claims 18-21 recite 0.005-0.2% W, which is duplicated between Groups E and G. One of the recitations of W content should be removed.
Claims 22-29 recite “a tensile strength”, which should be “the tensile strength” because there is antecedent basis for tensile strength in Claim 14, which all of these claims depend on.
Claims 26-27 both recite dependency on Claim 19. The examiner believes Claim 26 to be a typographical error, and is therefore examining Claim 26 with dependence on Claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-29 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claim 14, Claim 14 recites “wherein the steel sheet having a TS of 780-1319 MPa” and “wherein the steel sheet having a TS of 1320 MPa or higher”, which renders the claim indefinite. Specifically, because the claim recites “the steel sheet having a TS of…” this would necessarily refer to the same steel sheet possessing mutually exclusive properties, i.e., mutually exclusive tensile strengths. Accordingly, the examiner understands this to mean the steel has a TS of at least 780 MPa, and when the TS is 780-1,319 MPa the expression: [(TS x U.El) – 7000] x λ ≥ 290,000 MPa·%2) is satisfied, and when the TS is 1,320 MPa or more the expression: [(TS 2) is satisfied, and is therefore interpreting the claim as such, to aid in compact prosecution.
Regarding Claims 15-29, Claims 15-29 are rejected by virtue of dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 14-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki, cited above. 
Regarding Claim 14, Nozaki teaches a steel sheet (Abstract) that contains a composition/microstructure/physical properties, shown below, that overlaps the present application, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Feature
Instant Claim 14
Nozaki
C
0.06-0.25%
0.02-0.4%1
Si
0.6-2.5%
0.001-2.5%1
Mn
2.3-3.5%
0.001-4.0%1
P
0-0.02%
0-0.15%1
S
0-0.01%
0-0.03%1
Al
0-0.50%
0.001-2.0%1
N
0-0.015%
0-0.01%1
Fe and Impurities
Balance
Balance1
Area Fraction Ferrite
6-80%
5-80%1
Area Fraction upper bainite/fresh martensite/tempered martensite/lower bainite/retained γ
20-94%
5-80% Bainite1
2-30% Retained γ1
0-20% F. Martensite1
0-60% T. Martensite1
Volume Fraction Retained γ
7-20%
2-30% Retained γ1
Sγ-UB (Retained γ)
Width: 0.18-0.60 μm
Length: 1.7-7.0 μm
Aspect Ratio: 5-15
Area Fraction: 0.2-5%
Not Taught
SγBlock (Fresh Martensite/Retained γ)
Equivalent Diameter:1.5-15μm
Aspect Ratio: < 3
Area Fraction: 0-3%
Not Taught

≥780 MPa
588-1,459 MPa*2
(TS x U.EL – 7,000) x λ
≥ 200,000 MPa·%2
≥290,000 MPa·%2
336,256 MPa·%2 *3
591,724 MPa·%2 *4

1Claim 1
*2Tables 13/15 
*3Example W1 – Table 15
*4Example T1 – Table 15
***Examples W1 and T1 are exemplary – as Nozaki does not disclose the exact relationship of Claim 14

Regarding the non-taught limitations in Nozaki, i.e., SγUB and SγBlock, the examiner notes that in addition to disclosing a steel sheet with a substantially identical composition, microstructure, and physical properties, Nozaki teaches a substantially identically method for making the steel sheet, which is shown below:
Instant Method (Adapted from Claim 30)
Nozaki Method
Hot Rolling
Hot Rolling1
Cold Rolling
Cold Rolling1
Annealing at 780-880°C
Time: 180-240 seconds
Annealing at Ac1-900°C1 (Ac-1 = 710-793°C )2 
Time: 1-300 seconds1
Cooling from 780-470°C
Rate: 5-2000°C/s
Cooling from 780-580-TOA°C1 (TOA = 350-480°C)3
Rate: 1-20°C/s (for 780-580°C)1; 5-200°C/s (for 580-T-OA°C)1
Holding at 405-470°C
Time: 14-200 seconds
Holding at 350-500°C1
Time: 15-202 seconds3
Cooling from 405-Tsq°C (Tsq = 180-250°C)1*
Rate: 5-80°C/s
Cooling from TOA-350°C or lower1 (150-300°C)3
Rate: 20-80°C/s3
Reheating from 180-250°C  to 370°C
Reheating from 150-300°C to 350-500°C1
Holding at 300-550°C
	Time: 30-3000 seconds	
Holding at 350-500°C1
Time: < 1000 seconds1 (15-202 seconds)3

1Claim 10
1*Table 2-1
2Table 3
3Tables 9/11

Accordingly because Nozaki teaches a substantially identical composition, microstructure, physical properties, and method of making, the examiner submits it would be reasonably expected that the steel of Nozaki inherently possess the claimed SγUB and SγBlock, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01). 
Regarding Claim 15, Nozaki teaches all of the limitations of the steel sheet of Claim 14. Regarding the NMA/NP ratio, Nozaki fails to explicitly disclose this feature. The examiner submits that because Nozaki teaches a substantially identical composition, microstructure, physical properties, and method of making, the examiner submits it would be reasonably expected that the steel of Nozaki inherently possess the claimed NMA/NP ratio, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. Id. 
Regarding Claims 16-17, Nozaki teaches all of the limitations of the steel sheet of Claims 14-15. Regarding the added limitations from at least one of Group A/B/C, Nozaki fails to explicitly disclose any/all of these limitations. The examiner submits that because Nozaki teaches a substantially identical composition, microstructure, physical properties, and method of making, the examiner submits it would be reasonably expected that the steel of Nozaki inherently possess any or all of the limitations of Groups A/B/C, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure  Id.
Regarding Claims 18-21, Nozaki teaches all of the limitations of the steel sheet of Claims 14-17. Nozaki further teaches at least one of the elements from Groups D-F that overlaps the presently claimed ranges, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claims 18-21
Nozaki
TiD
0.002-0.1%
0.001-0.2%1
BD
0.0002-0.01%
0.0001-0.005%1
CuE
0.005-1%
0.001-2.0%1
NiE
0.01-1%
0.001-2.0%1
CrE
0.01-1.0%
0.001-2.0%1
MoE
0.01-0.5%
0.001-1.0%1
VE
0.003-0.5%
0.001-1.0%1
NbE
0.002-0.1%
0.005-0.2%1
ZrE
0.005-0.2%
0.0001-0.2%1
WE
0.005-0.2%
0.001-1.0%1
CaF
0.0002-0.0040%
0.0001-0.011
CeF
0.0002-0.0040%
0.0001-0.1%2
LaF
0.0002-0.0040%
0.0001-0.1%2
MgF
0.0002-0.0030%
0.0001-0.01%1
SbF
0.002-0.1%
Not Taught
SnF
0.002-0.1%
0.0001-0.2%1

1Claim 2
2Claim 2 – Both Ce and La are classified as REM

Regarding Claims 22-29, Nozaki teaches all of the limitations of the steel sheet of Claims 14-17. Nozaki further teaches wherein the tensile strength is 780-1450 MPa; specifically, Nozaki teaches 588-1,459 MPa (Tables 13/15), which overlaps the presently claimed range, and overlapping/abutting ranges are prima facie obvious. Id. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUMERA N. SHEIKH/                                                                                    Supervisory Patent Examiner, Art Unit 1784                                                                                                                    

/JOHN D SCHNEIBLE/Examiner, Art Unit 1784